DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 28, 30, 32, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it is incomplete.  Claim 24 ends with a comma instead of a period, which renders the scope of the claim unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5-7, 10, 11-15, 17-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarborough (US 5,078,023).
Scarborough discloses a throttle assembly for a vehicle having a handlebar with a grip coupled to the handlebar and extending along a grip axis, said throttle assembly comprising: a housing (22) having a mount adapted for attachment to the handlebar (7) adjacent the grip (10) with at least a portion of said housing (22) defining a housing axis (not shown, longitudinal axis extending centered through 22, see Fig 1) adapted to be substantially parallel to the grip axis (not shown longitudinal axis extending centered through 7, see Fig 1); a link (6) slidably supported by said housing (22) and extending between a first link end (5) and a second link end (power control system, see col. 2 lines 17-23); a thumb trigger (1, 3) coupled to said first link end (5) to concurrently move with said link (6) between a first trigger position (see Figs 1-3) and a second trigger position (see Figs 1-3); and a track mechanism (8, 9) operatively attached to said housing (22) and to said second link end (power control system, see col. 2 lines 17-23) of said link (6) to guide said link (6) along a curvilinear path such that movement of said thumb trigger (1, 3) from said first trigger position (see Figs 1-3) to said second trigger position (see Figs 1-3) slides said thumb trigger (1, 3) away from said housing (22) with said thumb trigger (1, 3) traversing said housing axis (not shown, longitudinal axis extending centered through 22, see Fig 1) during at least a portion of said movement between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3).
Re claim 2, a bushing (21) coupled to said housing (22) and slidably supporting said link (6) between said first link end (5) and said second link end (power control system, see col. 2 lines 17-23).
Re claim 4, said bushing (21) defines a bushing aperture shaped to slidably support said link (6) for translation relative to said housing (22); and wherein said link (6) and said bushing aperture each have a generally cylindrical profile (see Fig 1).
Re claim 5, said link (6) defines a link axis between said first link end (5) and said second link end (power control system, see col. 2 lines 17-23); and wherein said track mechanism comprises: a track member operatively attached to said housing (22) and defining a slot (8), and a slider (9) operatively attached to said second link end (power control system, see col. 2 lines 17-23) of said link (6) and engaging said slot (8) to guide said second link end (power control system, see col. 2 lines 17-23) along said curvilinear path during said movement of said thumb trigger (1,3) between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3) and to restrict rotation of said link (6) about said link axis as said thumb trigger (1, 3) moves between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3).
Re claim 6, said slider (9) is spaced laterally from said link axis (see Fig 1); and wherein said slider (9) is arranged generally perpendicular to said link axis (see Fig 1).
Re claim 7, said slot (8) has a curved profile to define said curvilinear path (see Fig 1).
Re claim 10, a biasing element (not shown, spring, see col. 2 lines 17-32) arranged between said housing (22) and said second link end (power control system, see col. 2 lines 17-23) of said link (6) to bias said thumb trigger (1, 3) toward said first trigger position (see Figs 1-3).
Re claim 11, Scarborough discloses a throttle assembly for a vehicle having a handlebar with a grip coupled to the handlebar and extending along a grip axis, said throttle assembly comprising: a housing (22) having a mount adapted for attachment to the handlebar (7) adjacent the grip (10); a link (6) slidably supported by said housing (22) and extending along a link axis between a first link end (5) and a second link end (power control system, see col. 2 lines 17-23); a thumb trigger (1) coupled to said first link end (5) to concurrently move with said link (6) between a first trigger position (see Figs 1-3) and a second trigger position (see Figs 1-3); and a track mechanism (8, 9) operatively attached to said housing (22) and to said second link end (power control system, see col. 2 lines 17-23) of said link (6) with said track mechanism comprising: a track member operatively attached to said housing (22) and defining a slot (8), and a slider (9) operatively attached to said second link end (power control system, see col. 2 lines 17-23) of said link (6) and engaging said slot (8) to guide said second link end (power control system, see col. 2 lines 17-23) as said thumb trigger (1, 3) moves between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3) and to restrict rotation of said link (6) about said link axis as said thumb trigger (1, 3) moves between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3).
Re claim 12, said slot (8) and said slider (9) of said track mechanism are arranged to guide said second link end (power control system, see col. 2 lines 17-23) of said link (6) along a path (26-28, see Fig 8) such that movement from said first trigger position (see Figs 1-3) to said second trigger position (see Figs 1-3) slides said thumb trigger (1, 3) away from said housing (22).
Re claim 13, said path is generally linear (see Fig 8).
Re claim 14, at least a portion of said housing (22) defines a housing axis (not shown, longitudinal axis extending centered through 22, see Fig 1) adapted to be substantially parallel to the grip axis (not shown longitudinal axis extending centered through 7, see Fig 1); and wherein said path (26-28) is curvilinear (see Fig 8) such that movement from said first trigger position (see Figs 1-3) to said second trigger position (see Figs 1-3) moves said thumb trigger (1, 3) transverse to said housing axis (not shown, longitudinal axis extending centered through 22, see Fig 1) during at least a portion of said movement between said first trigger position (see Figs 1-3) and said second trigger position (see Figs 1-3).
Re claim 15, a bushing (21) coupled to said housing (22) and slidably supporting said link (6) between said first link end (5) and said second link end (see Figs 1-3).
Re claim 17, wherein said bushing (21) defines a bushing aperture shaped to slidably support said link (6) for translation relative to said housing (22); and wherein said link (6) and said bushing aperture each have a generally cylindrical profile.
Re claim 18, said slider (9) is spaced laterally from said link axis (see Fig 1); and wherein said slider (9) is arranged generally perpendicular to said link axis (see Fig 1).
Re claim 19, said slot (8) has a curved profile to guide said thumb trigger (1, 3) along a curvilinear path (see Figs 1-3).
Re claim 23, a biasing element (not shown, spring, see col. 2 lines 17-32) arranged between said housing (22) and said second link end (power control system, see col. 2 lines 17-23) of said link (6) to bias said thumb trigger (1, 3) toward said first trigger position (see Figs 1-3).
Allowable Subject Matter
Claim 43 is allowed.
Claims 3, 8, 9, 16, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25, 26, 28, 30, 32, and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Poulos, Jr. et al (US 7,735,392) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scarborough (US 5,078,023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656